DETAILED ACTION
Election/Restrictions
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/12/2020.
Applicant’s election of Group I, claims 1, 6-12, 18 and 20 in the reply filed on 2/12/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1, 6-12, 18 and 20 are currently under examination.

Claim Objections
Claim 18 is objected to because of the following informalities:  claim 18 depends upon a cancelled claim (claim 13).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
Claims 1 and 6-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural composition of matter without significantly more.
Claim 1 recites a composition comprising a curcuminoid mixture and added essential oil of turmeric, wherein the curcuminoid mixture consists of curcumin, demethoxycurcumin and bisdemethoxycurcumin, wherein a weight ratio of the curcuminoid mixture to the added essential oil of turmeric ranges from about 1:3 to about 99:1, and, wherein the added essential oil of turmeric comprises about 40 % to about 50 % ar-turmerone.  Claim 6 is drawn to the composition of claim 1, wherein the weight ratio of the curcuminoid mixture to the added essential oil of turmeric is about 10:1.  Claim 7 is drawn to the composition of claim 1, wherein the weight ratio of the curcuminoid mixture to the added essential oil of turmeric is about 12:1. Claim 8 is drawn to the composition of claim 1, wherein the weight ratio of the curcuminoid mixture to the added essential oil of turmeric is about 12:1.  Claim 9 is drawn to the composition of claim 1, wherein the weight ratio of the curcuminoid mixture to the added essential oil of turmeric is about 95:5.  Claim 10 is drawn to an oral dosage form comprising the composition of claim 1.  Claim 11 is drawn to an oral dosage form comprising about 500 mg of the composition of claim 1, wherein the curcuminoid mixture ranges from about 300 mg to about 485 mg, and the Ar- turmerone ranges from about 5 mg to about 200 mg.  
These instantly claimed limitations are drawn to a product of nature, namely naturally occurring compounds found in turmeric (curcumin, demethoxycurcumin. bisdemethoxycurcumin and essential oil of turmeric).  Turmeric contains the instantly claimed curcumin, demethoxycurcumin. bisdemethoxycurcumin and essential oil of turmeric (See e.g. Manzan et al. Journal of Agricultural and Food Chemistry, 01 Nov 2003, 51(23):6802-6807, abstract). Extraction of turmeric only concentrates and portions the naturally occurring compounds in the plants which are soluble or insoluble in the particular solvent.  While the hydroalcoholic extract itself may not be found in the nature, the compounds which are present in the plant and soluble in the selected solvent are found in nature.  The creation of a solvent extract only partitions and concentrates the molecules that are naturally in the plant.  There is no evidence or reason to expect that any new compounds are formed.  The extract itself is a mixture of the naturally occurring compounds that are simply soluble in a particular solvent.  Thus, a claim to a solvent extract would tie up and monopolize a subset of compounds that are naturally present in the plant and are simply soluble in the selected solvent.  Thus, the instantly claimed extract of turmeric and the additional compounds claimed that are naturally found in turmeric does not amount to an exception of the judicial exception, because isolation or purification does not result in a product which is ‘markedly different’ from the naturally-occurring component.  Thus, while extraction of the compounds with the selected solvent (water and alcohol) would separate a portion of the plant matter away from the naturally-occurring ingredients, the result of extraction is still a mixture of ingredients which are naturally-found in the plant material; i.e., the compound is not inventive or “man-made.”  Please note that in Myriad, excising DNA to isolate the DNA from its natural source did not constitute a product which was “markedly different” from the naturally occurring DNA even though the excised ends of the DNA were different in structure when compared to native DNA. 
Thus, the claims are drawn to mixtures of naturally occurring products.  Therefore, the claims are drawn to judicial exceptions.  There are no structural limitations in claims 1 and 6-11 in addition to the extract containing naturally occurring ingredients.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-12, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majeed et al. (US 5,861,415 A) in view of Sharma et al. (Clinical Cancer Research, Volume 7, 1894-1900, July, 2001) and Craig (2003) and Chen et al. US (20050123632 A1) and Carolina et al. (2003) and Dreja et al. (US 2004/0247664 A1).
Majeed et al. (US 5,861,415 A) explained the history of medicinal use of Curcuma longa (turmeric) and the known medicinal properties of its endogenous curcuminoids; curcumin, demethoxycurcumin and bisdemethoxycurcumin:

	Curcuma longa (Fam.  Zingiberaccae) or Turmeric is one of the oldest 
	herbs in Ayurveda materia medica, and has been used in Ayurveda medicine 
	internally as a stomach, tonic and blood purifier, and topically in the 
	prevention and treatment of skin diseases.  The significance of turmeric in 
	medicine has changed considerably since the very recent discovery of the 
	anti-oxidant properties of naturally occurring phenolic compounds.  The same 
	ground dried rhizome of Curcuma longa, which has been used for centuries as a 
spice, food preservative and a coloring agent, has been found to be a rich 
	source of phenolic compounds or curcuminoids.  There are three main 
	curcuminoids recognized, i.e., curcumin(diferuloylmethane), demethoxy 
	curcumin(p-hydroxycinnamoyl[feruloyl]methane) and bis demethoxy 
	curcumin(p,p-dihydroxydicinnamoylmethane). 
 
  	 Curcuminoids have scientifically documented anti-oxidant, 
	anti-inflammatory, anti-bacterial, anti-fungal, antiparasitic, anti-mutagen, 
	anti-cancer and detox properties.  Their potential use in the prevention of 
	cancer and in the treatment of infection with human immunodeficiency virus 
	(HIV) are the subject of intensive laboratory and clinical research.  
	Curcuminoids are recognized for their broad biological activity and safety of 
	use.  The biological activity of curcuminoids can best be described by the word 
	"protective". 
 
   	Curcumin and turmeric have been used as anti-inflammatory drugs for many 
	years.  More recently, there has been much interest in possible chemopreventive 
	effects of curcumin.  Curcumin inhibits tumor initiation by benxo[a]pyrene and 
	tumor promotion by 12-0-tetradecanoylphorbol-13-acetate (TPA) in female CD-1 
	mice….  (see Column 1 of the Patent, emphasis added).



Majeed et al. specifically studied the antioxidant potential of curcumin, demethoxycurcumin and bisdemethoxycurcumin by the Rancimat method and determined that each respective curcuminoid possessed antioxidant activity (see entire patent especially columns 2-4 and Tables 1-3).  Majeed et al. specifically disclosed the use of Curcuma longa root extracts comprising primarily the three curcuminoids of curcumin, demethoxycurcumin and bisdemethoxycurcumin with or without added piperine (see col. 5).   Hence, the medicinal qualities of said curcuminoids were well-known in the art at the time the invention was made.  it is pointed out that Majeed et al. purified their curcuminoids in a manner almost identical to what Applicant has disclosed as their method for isolating their claimed curcuminoids .  For example, Majeed et al. explain that their curcuminoids are prepared by:

	(38)   a) drying and powdering tumeric rhizomae to produce a resulting powder, 
	 
	(39)   b) extracting the resulting powder with a solvent at a temperature 
	between 30.degree.-60.degree.  C. to produce an extract, 
 
	(40)   c) concentrating said extract, 
 
	(41)   d) lowering the temperature of said concentrated extract to between 
0.degree.-15.degree.  C. to crystallize any curcuminoids present, 
 
	(42)   e) isolating any resulting crystals, 
 
	(43)   f) dissolving any isolated crystals of curcuminoids in a solvent at a 
	temperature between 30.degree.-50.degree.  C., 
 
	(44)   g) lowering the temperature of the dissolved curcuminoids to a 
	temperature between 0.degree.-15.degree.  C., and 
 
	(45)   h) isolating any curcuminoids present. 
 
	(46)   Examples of suitable solvents used to extract the powder are ethylene 
	dichloride, methylene dichloride and ethyl acetate.  The volume of solvent can 
	be 3 to 9 volumes calculated on the dry weight of powdered turmeric rhizomae.  
	The extraction procedure can be repeated several times and the individual 
	extracts combined before concentration.  The extracts can be filtered and 
	concentrated by distillation under vacuum at temperatures just under 50.degree.  
	C. Suitable solvents for dissolving the crystals of curcuminoids are C.sub.1 
	-C.sub.6 alkyl ketone solvents preferably acetone, methyl ketone, etc. Steps 
	d)-g) are critical for obtaining the desired composition of curcuminoids.  As a 
	result of this extraction procedure the unique composition of curcuminoids is 
	obtained. 

	A specific example of Majeed et al. describes an extract prepared from C.longa rhizomes which contained 76.8% curcumin, 16.1% demethoxycurcumin and 6.1% of bismethoxycurcumin (see, col. 5, combination #4).  It can be seen from the remaining combinations of 1-3 and 5-8 that the percentage of the individual curcuminoids may be varied somewhat, and that the curcumin remains the predominant curcuminoid in all of the proposed mixtures.

Hence, the Majeed et al. patent teaches that the three main curcuminoids endogenous to C. longa rhizomes, those being curcumin, demethoxycurcumin and bisdemethoxycurcumin were well-known in the art and also well-known to have medicinal qualities such as anti-oxidant activity and anti-inflammatory activity.  Also made clear by the Majeed et al. patent is the knowledge that curcuminoids of C.longa rhizomes were advantageously standardized to contain large amounts of curcuminoids and knowledge of how to produce standardized extracts of C.longa containing the three main curcuminoids of curcumin, demethoxycurcumin and bisdemethoxycurcumin.  

	Additionally, Majeed et al. taught compounding of the active curcuminoids into conventional pharmaceutical dosage forms such as capsules and tablets (inter alia) (see e.g., col. 7, lines 5-25) and additionally taught that the effective dosage was between 50-500 mg (co. 7, lines 31-34).
	
Majeed et al. did not teach admixing their curcuminoids with turmeric essential oil, nor did they teach the ratio of curcuminoids to turmeric oil as claimed.

Sharma et al. (2001)  used 'P54FP’, a gelatin capsule comprising 20 mg of curcuminoids (18 mg of curcumin and 2 mg of desmethoxycurcumin) suspended in 200 mg of essential oil  to test in-vivo bioavailability of curcuminoids in colorectal cancer patients (see entire reference, especially Introduction and ‘Patients and Methods’). Hence, the use of the essential oil of turmeric as a carrier for its naturally occurring curcuminoids was already known in the prior art.

It is noted that Applicant’s specification provides a definition for the term ‘curcuminoid’ in the Specification:

[32]…a mixture of curcumin, demethoxycurcumin and bisdidemethoxycurcumin, wherein curcumin is the major component of the curcuminoid and comprises about 95% of the curcuminoid, and demethoxycurcumin and bisdidemethoxycurcumin are minor components of the curcuminoid.

Hence, the amount bisdidemethoxycurcumin and demethoxycurcumin present in Applicant’s composition is not specifically stated save for the statement that they are present as 'minor components.'  Considering this definition, and considering the fact that there are no claimed amounts for bisdidemethoxycurcumin and demethoxycurcumin, the composition of Sharma et al., save for the fact that the curcuminoids are present at a different ratio with respect to the essential oil of turmeric is a composition which is very similar to Applicant's composition since the bisdidemethoxycurcumin and demethoxycurcumin may be present in Applicant’s composition at trace amounts which would not impart a real material difference between the curcuminoid  portion of Applicant's composition and the curcuminoid part of the composition of Sharma et al.

	Although curcumin was not detected in the blood of the patients undergoing the study, curcumin  did  produce positive results; decreasing lymphocytic glutathione S-transferase activity by 59% (see Figure 1, p. 1896).  

	Craig (2003) taught that turmeric was widely used medicinally and specifically taught that “[t]he volatile oil of turmeric (which is rich in sesquiterpenoids) and the yellow pigments in it are both partly responsible for its anti-inflammatory activity (see p. 38 under ‘Medicinal Uses’).  It is noted that ‘volatile oil’ and ‘essential oil’ are different names for the same oil product; and hence are equivalent.

	All three of the claimed curcuminoids were known anti-inflammatory agents; see for example, Hastings (US 6,224,871 B1):


	The herbal components of the dietary supplement of this invention include 
	ginkgo biloba and turmeric, both known for their properties as antioxidants 
	and, in the case of turmeric, its anti-inflammatory properties.  Turmeric is a 
	rich source of curcuminoids, particularly curcumin, demethoxycurcumin, and 
	bisdemethoxycurcumin.  Continuing laboratory and clinical research indicate 
	that turmeric and its phenolics have unique antioxidant and anti-inflammatory 
	properties.  Sharma, O. P., "Antioxidant Activity of Curcumin and Related 
	Compounds," Biochem.  Pharmacol.  25:1811 (1976); Scrimal, R. C., et al, 
	"Pharmacology of Diferuloyl Methane (Curcumin), A Non-Steroidal 
	Anti-Inflammatory Agent," J. Pharm.  Pharmacol.  25:447 (1973).  Such herbs are 
	widely available in powder form, as is borage oil powder, also known as an 
	anti-inflammatory agent as well as a supplier of fatty acids.  (column 3, lines 8-23)


	Chen et al. US (20050123632 A1) discovered, explicitly, the antiinflammatory effects of each respective curcuminoid of curcumin, demethoxycurcumin and bisdemethoxycurcumin:


	[0088] The curcuminoids are three primary compounds seen in the crude 
	extract from the rhizome (FIG. 2).  We isolated each compound (curcumin, 
	demethoxycurcumin and bisdemethoxycurcumin) and analyzed each separately to 
	evaluate anti-inflammatory potential.  All three compounds inhibited PGE.sub.2 
	production in the range of 0.5 to 2.5 .mu.g/mL IC.sub.50, with curcumin being 
	the most effective.  Both Ramsewak et al. (2000, Phytomedicine 7:303-308) and 
	Kim et al. (2001, Neurosci.  Lett.  303:57-61) have compared the activity of 
	all three curcuminoids.  In assays to test the direct inhibition of COX-2 
	enzyme activity, Ramsewak et al. (2000, Phytomedicine 7:303-308) found that 
	bisdemethoxycurcumin was the most effective and that curcumin only resulted in 
	a slight inhibition of the enzyme activity.  Ramsewak analyzed inhibition of 
	COX-2 at concentrations of 125 mg/mL, values that are significantly higher than 
	the IC.sub.50 values shown herein for PGE.sub.2 production and COX-2 mRNA 
	expression.  Therefore, it is unlikely that the curcuminoids exert their major 
	action through direct inhibition of the COX-2 enzyme, but rather through 
	inhibition of its expression.  IC.sub.50 values for antioxidant activity for 
	the curcuminoids were similar but an order of magnitude higher than those 
	reported here (Kim et al, 2001, Neurosci.  Lett.  303:57-61). 
 




Carolina et al. (2003) taught that turmeric (Curcuma longa) was well-known in the art for its pharmaceutical effects including bilious regulating functions, reduction of cholesterol levels, antiinflammatory and anti-arthritis activity (p. 6802).  Carolina et al. indicated that the essential oil of turmeric as well as curcuminoids isolated from turmeric had bactericidal activity and ar-Turmerone was known to have antivenom activity (p. 6802).   

Dreja et al. (US 2004/0247664 A1) taught gel capsules containing active ingredients (see entire reference including the Abstract).   Dreja et al. taught that the ratio between the active substance and the oil carrier could have been between 1:99 to 99:1 ([0065]). 

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for  treating inflammation. This rejection is based on the well established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman,  136 F.2d 715, 718, 58 USPQ 262, 264 (CCPA 1943).  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him.

Furthermore, seeing that the oil of turmeric was already known to be used as a carrier for isolated curcuminoids and known as an anti-inflammatory agent, the ordinary artisan would have recognized the advantage of adding turmeric oil, as a carrier, to the extract of Majeed et al. which primarily contained curcumin along with  desmethoxyurcumin and bisdesmethoxycurcumin in order to provide for a composition with additive anti-inflammatory effect.  A rejection under 35 U.S.C. ' 103 based upon the combination of references is not deficient solely because the references are combined based upon a reason or technical consideration which is different from that which resulted in the claimed invention. Ex parte Raychem Corp, 17 U.S.P.Q. 2d 1417. In other words, while the claimed invention asserts that the turmeric oil and curcuminoids are combined in order to facilitate bioavailability of curcumin; the ordinary artisan would have the above-cited reasons to combine the Instantly claimed ingredients, which is a different reason than Applicant combined the claimed ingredients.


        While the prior art did not teach the ratios of curcuminoids and turmeric essential oil, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.  It would have been obvious to one of ordinary skill in the art at the time Applicant’s  invention was made to determine all operable and optimal concentrations of curcuminoids and tumeric essential oil because all of these components were art-recognized result-effective variable having known pharmacological properties such as anti-inflammatory properties which would have been routinely determined and optimized in the pharmaceutical art.   Further, if there are any differences between Applicant’s claimed method and that suggested by the combined teaching of  the prior art, the differences would be appear minor in nature.  Although the prior art do not teach all the various permutations of  claimed concentration ranges/amounts of constituents,  it would be conventional and within the skill of the art to identify the optional concentrations of curcuminoids and turmeric essential oil in order to maximize the pharmacological properties of the turmeric oil in treating specific disease states, as well as in order to treat patients of varying ages and weights.   

Thus, the prior art, recognized the combination of curcuminoids as disclosed by Majeed et al. and further recognized the combination of curcuminoids with turmeric oil as a carrier as disclosed by Sharma et al.  The adjustment of carrier ratio to active ingredients is prima facie obvious considering that the ratio of carrier to active ingredient is conventional knowledge and was well-within the skill level of the ordinary artisan at the time the invention was made especially according to Dreja et al. who taught that gel capsules could be prepared which comprised a ratio of 1:99 to 99:1 of active ingredient to carrier oil.   The composition of Sharma et al. as stated supra, is considered very similar to the composition as Instantly claimed, save for the fact that the ratio of oil in Sharma et al. is different with respect to the curcuminoids and the fact that Sharma et al. lacked one of Applicant’s claimed curcuminoids.  However, the curcuminoid lacking in Sharma et al., bisdemethoxycurcumin, is present in Applicant's claims in a minute amount, or even one mole of the compound.  Hence, the exclusion of bisdemethoxycurcumin in the composition of Sharma et al. does not provide for a noticeable difference to the curcuminoid mixture of the claims.  Nevertheless, Majeed et al. provides for the three curcuminoids as Instantly claimed, and the ordinary artisan would have had a reasonable expectation of success in using turmeric oil as a carrier for the curcuminoid composition of Majeed et al. because turmeric oil was clearly a suitable carrier for curcuminoids and moreover, because turmeric oil was known to have anti-inflammatory properties and hence would have accentuated the anti-inflammatory effect of the curcuminoid mixture of Majeed et al.  

The adjustment of carrier oil to the composition of Majeed et al. to meet the claimed ratios would have been achieved through routine experimentation on the part of the ordinary practitioner.  The ratio of carrier oil, in the instant case, tumeric oil, to the curcuminoids would have been routinely adjusted in the art of pharmaceutical compounding and said ratio, as claimed, is not deemed to render a patentable difference between the claimed composition and that of the combined teaching of the prior art absent any evidence of an unexpected result (Applicant’s assertions and data provided attempting to demonstrate an unexpected result is discussed supra under Response to Arguments).

MPEP § 2144.05 (I) states, in part:

	In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
	

The Supreme court has acknowledged that:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable varition..103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application  is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions…

…the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International  Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) emphasis added.  


From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention  since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp especially when choosing from a finite number of predictable solutions. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (KSR). Therefore, it is deemed that the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.           

Claims 1, 4, 5, 7-10, 13-15, 23-24, 26, 28 and 31-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Majeed et al. (US 5,861,415 A) in view of Sharma et al. (Clinical Cancer Research, Volume 7, 1894-1900, July, 2001 as provided with the IDS submitted by Applicant on 6/8/2007) and Craig (2003) and Chen et al. US (20050123632 A1)  and Carolina et al. (2003) and Dreja et al. (US 2004/0247664 A1) and Negi et al. (1999) and Hong et al. (2002).

The teachings of Majeed et al., Sharma et al., Craig, Chen et al., Carolina et al. and Dreja et al. were discussed supra.

None of these references taught the incorporation of turmeric oil comprising about 45% of ar-turmerone (i.e., claim 31).   

It was established above that the combination of Majeed et al., Sharma et al., Craig, Chen et al., Carolina et al. and Dreja et al. makes obvious the claimed composition of turmeric oil admixed with curcuminoids.   Sharma et al. did state that turmerone was present in their oil carrier, however. Sharma et al. did not teach the amount of ar-turmerone in their oil.   

Negi et al. taught that turmeric oil naturally contains ar-turmerone and separated oil fractions of turmeric oil which contained 41.36%, 62% and 77.85% of ar-turmerone.  Hence, an oil fraction of turmeric oil containing ar-tumerone near the claimed percentage (‘about 45%) was known in the art (see Table 1, page 4299).

Hong et al. established the anti-inflammatory effect of ar-turmerone: in a dose-dependant function, ar-turmerone inhibited LPS induced PGE2 production in mouse cells (see entire reference, especially Figure 2 and ‘Materials and Methods.’

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to adjust the amount of ar-turmerone in an oil added to a curcuminoid mixture because ar-turmerone was a result-effective variable possessing anti-inflammatory activity.  One of ordinary skill in the art would have been motivated to adjust the amount of ar-turmerone to the claimed percentage in turmeric oil, or to chose an oil having the claimed percentage of ar-turmerone in order to enhance the anti-inflammatory properties of the composition.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-12, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 7736679. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite the same ratio of curcuminoid: essential oil of turmeric.  The ‘679 patent anticipates the range of the instant application for the amount of ar-turmerone, since it falls within the amount of ar-turmerone claimed.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/             Primary Examiner, Art Unit 1699